Case 1:17-cv-08373-RBK-AMD Document 103 Filed 03/05/21 Page 1 of 2 PageID: 4002
                                                                   555 Eleventh Street, N.W., Suite 1000
                                                                   Washington, D.C. 20004-1304
                                                                   Tel: +1.202.637.2200 Fax: +1.202.637.2201
                                                                   www.lw.com

                                                                   FIRM / AFFILIATE OFFICES
                                                                   Beijing         Moscow
                                                                   Boston          Munich
                                                                   Brussels        New York
                                                                   Century City    Orange County
                                                                   Chicago         Paris
 March 5, 2021                                                     Dubai           Riyadh
                                                                   Düsseldorf      San Diego
                                                                   Frankfurt       San Francisco
                                                                   Hamburg         Seoul
 Hon. Ann Marie Donio                                              Hong Kong       Shanghai
 United States Magistrate Judge                                    Houston         Silicon Valley
                                                                   London          Singapore
 Mitchell H. Cohen Building & U.S. Courthouse                      Los Angeles     Tokyo
 4th & Cooper Streets                                              Madrid          Washington, D.C.
 Camden, NJ 08101                                                  Milan




         Re: In re Navient Corporation Securities Litigation, No. 1:17-cv-08373-RBK-AMD

 Dear Magistrate Judge Donio:

        On behalf of Plaintiff Jesse Wayne Pritchard and Defendants Navient Corporation, John F.
 Remondi, Somsak Chivavibul, and Christian M. Lown (collectively, “Defendants”), the parties
 submit this joint letter pursuant to the Court’s February 11, 2021 Order (D.I. 97) resolving the
 pending motion for protective order as moot (D.I. 91).

         On December 17, 2020, counsel for Defendants emailed Mr. Brian Wickensimer notifying
 him that his deposition transcript from the Consumer Financial Protection Bureau v. Navient
 Corp. matter was requested in this action. On December 18, 2020, Mr. Wickensimer emailed a
 copy of his motion for a protective order to the clerk of this Court, copying counsel for the parties.
 The motion was filed as D.I. 91, and is still pending on the Court’s docket.

          The parties jointly agree that the deposition transcript that is the subject of that pending
 motion (D.I. 91) will not be sought through discovery in this litigation and will not be produced in
 this litigation. As a result of this agreement, the parties further agree that Mr. Wickensimer’s
 motion is moot.



                                                Respectfully,




                                                Christopher S. Turner (Admitted Pro Hac Vice)
                                                of LATHAM & WATKINS LLP




 US-DOCS\121657351.1
Case 1:17-cv-08373-RBK-AMD Document 103 Filed 03/05/21 Page 2 of 2 PageID: 4003
 Hon. Ann Marie Donio
 March 5, 2021
 Page 2




                                        Adam M. Apton
                                        of LEVI & KORSINSKY LLP


  cc: All Counsel of Record (via ECF)




                                          2
 US-DOCS\121657351.1
